Citation Nr: 1633729	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) for the period on appeal prior to November 19, 2013.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966, for which he was awarded Combat Infantry Badge.  

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In February 2015, the Board granted a rating of 100 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) effective November 19, 2013, and remanded the issue of a TDIU prior to that date.


FINDING OF FACT

For the period on appeal prior to November 19, 2013, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a TDIU for the period on appeal prior to November 19, 2013, have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran's service-connected disabilities prior to November 19, 2013, were PTSD and major depression, rated 70 percent, and tinnitus, rated 10 percent.

The record during that period reflects fairly severe PTSD symptoms including severe depression, flashbacks, nightmares, intrusive memories, mood problems, and off and on suicidal ideation.  However, the record is not entirely clear that the Veteran was actually unemployable prior to November 19, 2013, despite this symptomatology.

Both the Veteran and others have provided statements reflecting that such symptomology has been present since his discharge from service, during which he was able to successfully be employed full time for more than 25 years until his retirement despite his symptoms; in this regard, both the Veteran and others have suggested that his PTSD symptoms had improved during the period in question due to the beginning of treatment.  The Veteran made statements to this effect on VA treatment in March 2009 and June 2009 and on September 2009 VA examination.  A September 2009 statement from his wife reflects that the Veteran had had his PTSD symptoms over their 41 years of marriage, which had actually recently gotten better with psychiatric treatment, and a statement from the Veteran's friend reflects that he had had PTSD symptoms ever since his return from Vietnam.

The Board notes that despite a May 2015 report from the Veteran's most recent employer indicating that he worked full time for 25 years as a custodian before retiring due to age in 2001, the Veteran, as reflected in his May 2015 TDIU application and a May 2015 statement, has asserted that he actually stopped working due to PTSD, as he retired earlier than would of because he could not handle people he worked with.  However, this report from the Veteran appears to conflict with earlier reports given by the Veteran on VA examinations.  On November 2009 VA examination, he reported that, after leaving the service, he worked in construction for three years and as a school janitor for 25 years, had a good relationship with his supervisors and fair relationships with coworkers, and retired in 2000; he stated that, during his working years he "pretty much stayed off by [himself]."  On July 2010 VA examination, he reported that, after service, he worked at the school as a custodian for 25 years and retired in 2000, did his job well, maintained adequate relationships with supervisors and coworkers mostly by staying away from people, as he was able to work alone, and that his job actually helped him keep Vietnam off of his mind.

Also, during this period, the Veteran repeatedly provided statements reflecting that his PTSD was better when he was working and being active, and that he tried to keep busy and do jobs to help his symptoms.  During VA treatment from March 2009 to October 2013, he repeatedly reported being active and staying busy with his brother beekeeping approximately 200 to 300 beehives that produced honey, and tending to his brother's farm and garden of a couple of acres to produce vegetables, which he enjoyed and which decreased his PTSD symptoms.  He also, as reflected in February and October 2010 and October 2012 treatment notes, attempted to keep busy though activities at his brother's work shop and home projects such as finishing his basement into an apartment.  

However, in addition to the severe psychiatric symptoms noted during this period, the Veteran was also assessed as having a significant level of functional impairment.

On November 2009 VA examination, the Veteran's appearance and hygiene were not appropriate and showed signs of neglect; affect and mood examination indicated a depressed mood, which occurred near-continuously and affected his ability to function independently; and impulse control and thought process were impaired, and he had problems reading, confusion, and difficulty understanding directions.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas such as work, family relations, judgment thinking and mood, and explained that the Veteran experienced social withdrawal, isolation, interpersonal difficulties due to PTSD symptoms, impaired concentration due to intrusive memories, martial distress resulting from PTSD symptoms, and hypervigilance.  The examiner further determined that, mentally, the Veteran was intermittently unable to perform activities of daily living because of interference by numerous PTSD symptoms, with difficulty understanding complex commands because of interference from intrusive recurring memories of Vietnam traumas.

On July 2010 VA examination, the examiner determined that the Veteran had occasional interference in performing activities of daily living, often isolating himself and not leaving home, and difficulty establishing and maintaining effective relationships and family role functioning due to depression and social withdrawal.  The examiner opined the prognosis for improvement of psychiatric condition and impairments in functional status were poor.

An April 2012 VA treatment note reflects that the Veteran presented as somewhat disheveled, spoke softly, and made no eye contact, that his mood was sad and affect was tearful, and that his PTSD symptoms were poorly controlled.  

On September 2013 VA examination, the Veteran was again assessed as having occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  It was noted that the Veteran spent most of his time in the basement, and had recurrent distressing recollections, recurrent nightmares, and intense psychological distress at exposure to internal or external cues.  He was assessed as having numerous symptoms including markedly diminished interest or participation in significant activities, impairment of short and long term memory, disturbances of motivation and mood, difficulty in adapting to stressful circumstances to include work or a work like setting, inability to establish and maintain effective relationships, and suicidal ideation.  

Furthermore, the Veteran's assigned global assessment of functioning (GAF) scores during this period were consistently between 40 and 50.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The Veteran was thus consistently and repeatedly assessed with GAF scores consistent with inability to obtain and maintain employment.

Thus, despite some evidence of ability to be employed in his former occupation of 25 years despite the effects of his PTSD, given the medically ascertained severity of the Veteran's PTSD symptoms and resulting functional impairment, including occupational impairment, the Board finds the evidence as to whether the Veteran was unemployable for the period on appeal prior to November 19, 2013, to be in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, during that period, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  Accordingly, a TDIU prior to November 19, 2013, is warranted.


ORDER

A total disability rating for individual unemployability due to service-connected disabilities (TDIU) for the period on appeal prior to November 19, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


